United States Court of Appeals
                            FOR THE DISTRICT OF COLUMBIA CIRCUIT
                                      ____________
No. 20-5213                                                September Term, 2020
                                                                       1:20-cv-01599-UNA
                                                      Filed On: December 2, 2020
Stephen Cameron Zyszkiewicz,

              Appellant

       v.

William Pelham Barr, in his official capacity
as United States Attorney General, et al.,

              Appellees


            ON APPEAL FROM THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF COLUMBIA

       BEFORE:       Millett and Pillard, Circuit Judges, and Sentelle, Senior Circuit
                     Judge

                                     JUDGMENT

        This appeal was considered on the record from the United States District Court
for the District of Columbia and on the brief filed by appellant. See Fed. R. App. P.
34(a)(2); D.C. Cir. Rule 34(j). Upon consideration of the foregoing, as well as the
motion to proceed on the original record pursuant to Federal Rule of Appellate
Procedure 24(c), it is

       ORDERED that the motion to proceed on the original record be granted. It is

        FURTHER ORDERED AND ADJUDGED that the district court’s June 30, 2020
order dismissing appellant’s petition be affirmed. The district court correctly concluded
that appellant failed to demonstrate a clear entitlement to the relief requested, that
appellant failed to show that the government has a clear duty to alter the controlled
substance classification of marijuana, and that appellant has an adequate alternative
remedy under the Controlled Substances Act. See Power v. Barnhart, 292 F.3d 781,
784 (D.C. Cir. 2002). Insofar as appellant sought declaratory relief in his petition, he
failed to identify any judicially remediable right warranting such relief. See Ali v.
Rumsfeld, 649 F.3d 762, 778 (D.C. Cir. 2011).
                 United States Court of Appeals
                            FOR THE DISTRICT OF COLUMBIA CIRCUIT
                                     ____________
No. 20-5213                                                September Term, 2020

        Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk
is directed to withhold issuance of the mandate herein until seven days after resolution
of any timely petition for rehearing or petition for rehearing en banc. See Fed. R. App.
P. 41(b); D.C. Cir. Rule 41.

                                       Per Curiam


                                                         FOR THE COURT:
                                                         Mark J. Langer, Clerk

                                                 BY:     /s/
                                                         Michael C. McGrail
                                                         Deputy Clerk




                                          Page 2